Appeal from an order of the Supreme Court at Special Term (Smyk, J.), entered July 24, 1982 in Tompkins County, which granted defendants’ motions to dismiss the actions for failure to timely serve a complaint. On August 17, 1981, plaintiff served identical summonses with notice on defendants Robert Holt and Steven Fisher. On September 8, 1981, the identical summonses with notice were served on defendants Arthur Chalenski and George Lowe. Defendants served timely written demands for complaints on plaintiff. Some eight months later, defendants filed motions to dismiss pursuant to CPLR 3012 (subd [b]). The actions were dismissed on July 24, 1982 and a request for reconsideration, was denied on August 19, 1982. Special Term found that plaintiff had failed to show a reasonable justification for her failure to serve the four complaints. The decision as to what constitutes reasonable excuse for delay lies within the sound discretion of the trial court (see Barasch v Micucci, 49 NY2d 594, 599). We cannot say that Special Term abused its discretion in the instant matter. Accordingly, its order dismissing the four actions must be upheld. Order affirmed, with costs. Sweeney, J. P., Mikoll, Yesawich, Jr., Weiss and Levine, JJ., concur.